Citation Nr: 1742082	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  07-23 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to July 17, 2013.  

2.  Entitlement to a TDIU since July 17, 2013.  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At Law



ATTORNEY FOR THE BOARD
L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The October 2006 rating decision granted service connection for a cervical spine disability and assigned an initial 10 percent rating.  The Veteran appealed the assigned initial disability rating.  

In a December 2009 Board remand, the issue of TDIU entitlement was inferred as part of the ongoing appeal for an increased rating, and remanded to the RO for further development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO denied the Veteran's claim for TDIU in a March 2012 rating decision.  In a subsequent June 2012 decision, the Board denied an increased initial disability rating for the Veteran's cervical spine disability and noted that the TDIU issue was not before the Board because the Veteran had not submitted a notice of disagreement with the March 2012 rating decision.  

The Veteran appealed the Board's June 2012 decision to the United States Court of Appeals for Veterans' Claims (Court).  In a June 2014 memorandum decision, the Court, while affirming the Board's denial of an increased disability rating for a cervical spine disability, remanded the reasonably raised issues of entitlement to a TDIU and for a temporary total disability rating for a period of convalescence for further development and adjudication.  

In April 2015 the Board remanded the case for further development.  

In a June 2016 decision, the Board denied a TDIU, and granted a temporary total disability rating for a period of convalescence from January 2002 to April 2002.  

The Veteran appealed the Board's June 2016 decision to the Court.  In an Order dated in February 2017, the Court vacated that part of the Board's decision that denied a TDIU, pursuant to a Joint Motion for Partial Remand (JMR).  

The Veteran did not pursue an appeal as to that part of the Board's decision that granted a temporary total disability rating for convalescence.  The appeal as to this issue was dismissed.  

In a May 2016 rating decision, the RO denied the Veteran's attempt to reopen a previously denied claim for service connection for a back disability, as well as a claim for service connection for a psychiatric disability identified by the Veteran as "non-posttraumatic stress disorder personal trauma."  The rating decision also denied the Veteran's claims for increased disability ratings for cervical spine degenerative disc disease (DDD), a cervical spine surgical scar, and for radiculopathy with myelopathy of the right upper extremity, of the right lower extremity and of the left lower extremity.  The Veteran submitted a notice of disagreement with this determination in March 2017.  The record reflects the RO is actively working on the appeal in these claims; therefore, the Board will not take further jurisdiction of the issues at this time.  

Although the May 2016 rating decision also denied the Veteran's claim for a temporary total rating for convalescence, pursuant to the Board's June 2016 decision, a June 2016 rating decision granted the claim for the time period identified by the Veteran.  Thus, the issue is not for appellate consideration.  

In a September 2015 statement, the Veteran appears to raise the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, as he asserts that he has a spinal cord injury that he sustained during a February 6, 2013, surgery at the VA Medical Center in Jackson, Mississippi.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a), 38 C.F.R. § 3.155(a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  Therefore, the Veteran's September 2015 statement is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  

The issue of entitlement to a TDIU prior to July 17, 2013, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since July 17, 2013, the Veteran's combined disability rating is 60 percent, and his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an award of TDIU since July 17, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2017).  

Any error in notice or assistance in this case is harmless given the favorable determination.  


II.  Legal Criteria and Analysis

The Veteran asserts that he is unable to obtain and retain employment because of his service-connected disabilities.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that "provides annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income. . . ."

Beginning July 17, 2013, the Veteran meets the schedular criteria for TDIU.  He is service connected for cervical DDD (evaluated as 30 percent disabling), radiculopathy with myelopathy of the right upper extremity, (20 percent); radiculopathy with myelopathy of the right lower extremity, (20 percent); radiculopathy with myelopathy of the left lower extremity, (10 percent); and a cervical surgery scar, (0 percent); the Veteran's combined service-connected disability rating is 60 percent, all disabilities resulting from a common etiology, effective July 17, 2013.  

The question that remains is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In his application for TDIU, received in June 2014, the Veteran reported that he had worked as a police officer full-time until he retired in June 2004.  From May 2006 to June 2007, he worked limited hours as a security officer.  Later, he again worked as a security officer from May 2012 to January 2013.  He indicates that he became too disabled to work in February 2013 when he underwent surgery for his service-connected cervical spine disability.  He reported that he had completed three years of college.

In a January 2008 evaluation, a private physician, Dr. C.B., after reviewing the Veteran's claims file and interviewing him on the telephone, noted the Veteran currently had chronic neck pain with crepitus on motion, loss of use of his left hand and hand grip strength as he was unable to open jar lids.  He also had numbness in both arms and hands and foot drop in his right lower extremity that caused him to limp and sometimes fall.  He had also experienced weakness in all his extremities due to his advanced cervical spine degenerative disease.  The physician opined that the Veteran was unable to be gainfully employed due to the combination of his service-connected disabilities and that his symptoms merited a 100 percent disability rating.  

The Veteran's private treating physician, Dr. J.P., in a February 2010 letter, stated that he agreed with the January 2008 private physician's evaluation.  Another private opinion, dated in May 2010, from Dr. R.B., stated that the Veteran's cervical spine disability disabled him from gainful employment given his life-long career as a police officer.  

A June 2013 VA neurological examination report notes that the Veteran's diagnosed cervical myelopathy contributed to his abnormal gait.  Additionally, he experienced moderate incomplete right hand weakness secondary to a combination of service-connected and nonservice-connected disabilities that the examiner could not differentiate.  He did have mild incomplete right-sided sensory loss due to his cervical myelopathy.  Examination also revealed some muscle atrophy in the right hand interossei and median eminence.  The examiner concluded that the Veteran's moderate incomplete right hand weakness did impact on his ability to work as he had limited use of his dominant hand.  

A February 2014 VA neurology follow-up note indicates the Veteran complained of severe neck pain and spasm that radiated down both arms to his hands.  He also complained of weakness in his right arm and leg and sensory loss in his left arm and leg.  There was also evidence of a spastic gait.  The impression was motor and sensory deficits, gait deviation, spasticity and chronic pain.  

During a May 2014 VA neurological examination, the Veteran reported continued constant pain in his neck and left upper extremity.  He experienced numbness in all four extremities and weakness in his right upper extremity.  He described having difficulty manipulating buttons and an inability to open jars with his right hand.  The examiner noted that the Veteran's cervical spine condition caused limited endurance, a spastic gait and poor dominant hand strength and control.  The examiner concluded that he had mild right hemiparesis, right motor loss at the vertebral levels C8/T1, poor motor control of his dominant hand, and paraparetic gait due to his cervical spine disability, and/or a decompressive surgery for cervical poly radiculopathy and severe spinal stenosis (underwent surgery in February 2013).  

Subsequent private physical therapy records indicate the Veteran continued therapy for muscle weakness, abnormal gait, joint stiffness and bilateral shoulder and arm pain status post the February 2013 cervical spine surgery.  A February 2015 record notes his functional limitations included turning keys/opening locks, opening containers, zippers, buttoning, fatigue, weakness, pain, getting a wallet out of his pants and hand manipulation of small objects.  

An August 2015 VA examination report shows the Veteran complained of constant pain in his left upper extremity since his earlier February 2013 surgery.  He had limited range of motion in his neck and numbness in his hands and feet.  He also experienced right-sided weakness with dragging of his right leg.  He had trouble tying laces tightly and meshing his buttons.  The examiner found that the intrinsic muscles of the right hand were mildly weak with normal tone and coordination.  There was mild atrophy of the right hand dorsal interossei.  Temperature sensation was also decreased on the right side and the Veteran's gait was abnormal.  The examiner concluded that the Veteran's hand dysfunction and gait problems would prevent working in labor occupations, but that the Veteran could work at a sedentary occupation.  

In a June 2017 evaluation, a private physician, Dr. V.F., after reviewing the Veteran's medical records and interviewing him via telephone, opined that the Veteran's service-connected orthopedic disabilities precluded the Veteran from substantially gainful employment, including sedentary work.  The physician explained the nature of sedentary employment and that it occasionally involves exerting force up to 10 pounds and that a certain amount of standing or walking may be necessary to carry out job duties.  He concluded that the Veteran's limitations in standing, walking, bending, lifting, and use of his right upper extremity rendered him unable to meet the physical requirements of even sedentary employment.

The Board acknowledges that the August 2015 VA examiner concluded the Veteran would be able to engage in sedentary employment.  However, the other opinions of record individually indicate that the Veteran's cervical spine disability impacts on his ability to work, attributing to his noted spastic gait, as well as limiting his use of his dominant right hand and that such symptoms preclude sedentary employment.  While the January 2008 opinion from Dr. C.B. predates the actual time period being considered and many of the symptoms arose subsequent to the February 2013 cervical spine surgery, the physician specifically concluded that the Veteran's cervical spine symptoms merited a 100 percent rating and that he was unable to be gainfully employed due to his related symptoms.  

The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment since July 17, 2013.  Therefore, entitlement to TDIU since July 17, 2013, is warranted.


ORDER

Entitlement to TDIU since July 17, 2013, is granted, subject to the regulations governing the award of monetary benefits.




REMAND

Prior to July 17, 2013, the Veteran's only service-connected disability was his cervical degenerative disc disease, rated as 30 percent disabling and he did not meet the schedular criteria for an award of TDIU.  38 C.F.R. § 4.16(a).  However, the evidence of record shows that he has not worked full-time since 2004, which he alleges is because of his service-connected cervical spine disability.  Moreover, the aforementioned January 2008 private physician's opinion indicated that he was unemployable as a result of his cervical spine disability.  

All cases of Veterans who fail to meet the percentage standards for TDIU under 38 C.F.R. § 4.16(a), but who are unemployable by reason of service-connected disability, should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the RO first submit the claim to the Director for extraschedular consideration.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Therefore the case should be forwarded to the Director of Compensation Service for extraschedular consideration prior to July 17, 2013.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's TDIU claim to the Director of Compensation Service for an opinion as to whether the Veteran's service-connected disability rendered him unable to secure and follow a substantially gainful occupation prior to July 17, 2013, pursuant to § 4.16(b).  

2.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


